Citation Nr: 0918375	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  08-23 726	)	DATE
	)
	)


THE ISSUES

1.  Whether a June 1991 Board of Veterans' Appeals (Board) 
decision that denied entitlement to a disability rating in 
excess of 30 percent for a heart disorder should be revised 
or reversed on the basis of clear and unmistakable error.

2.  Whether a July 1994 Board decision that granted an 
earlier effective date of June 15, 1975, for the grant of 
service connection for a heart disorder should be revised or 
reversed on the basis of clear and unmistakable error.  

3.  Whether a September 2001 Board decision that granted a 
total disability rating for compensation based on individual 
unemployability (TDIU), and an earlier effective date of 
September 17, 1992, for the award of a 60 percent rating for 
his service-connected heart disorder, should be revised or 
reversed on the basis of clear and unmistakable error.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran (moving party) served on active duty from June 
1971 to June 1975.

This case comes before the Board on motion by the moving 
party alleging clear and unmistakable error (CUE) in a June 
1991, July 1994, and September 2001 Board decisions.  The 
moving party moved the Board to find that the June 1991, July 
1994, and September 2001 Board decisions were clearly and 
unmistakably erroneous.  Motions for review on the basis of 
CUE in the prior Board decisions were received from the 
moving party in May 2008 and April 2009.  The written 
submissions specifically alleged CUE in the June 1991, July 
1994, and September 2001 Board decisions.  38 C.F.R. 
§ 20.1400(a) (2008).


FINDINGS OF FACT

1.  In a July 1994 decision, the Board granted an earlier 
effective date of June 15, 1975, the day after the Veteran 
was separated from service, for the grant of service 
connection for a heart disorder.  That grant represented a 
full grant of the benefits sought on appeal.

2.  In a May 2002 decision, the Board determined that the 
June 1991 Board decision that denied entitlement to a 
disability rating in excess of 30 percent for a heart 
disorder was adequately supported by the evidence then of 
record and was not undebatably erroneous; the record does not 
demonstrate that the correct facts, as they were known in 
June 1991, were not before the Board in June 1991, or that 
incorrect laws or regulations were applied or that correct 
laws or regulations were not applied.

3.  In a September 2001 decision, the Board granted 
entitlement to a TDIU rating.  That grant represented a full 
grant of the TDIU benefits sought on appeal.  

4.  The September 2001 Board decision that awarded an earlier 
effective date of September 17, 1992, for the assignment of a 
60 percent rating for the service-connected heart disorder 
was adequately supported by the evidence then of record and 
was not undebatably erroneous; the record does not 
demonstrate that the correct facts, as they were known in 
September 2001, were not before the Board in September 2001, 
or that incorrect laws or regulations were applied or that 
correct laws or regulations were not applied.


CONCLUSIONS OF LAW

1.  The July 1994 Board decision fully granted the benefits 
sought on appeal.  There remains no justiciable case or 
controversy with respect to the claim of entitlement to an 
earlier effective date of service connection for a heart 
disorder currently before the Board and the appeal is 
dismissed.  38 U.S.C.A. §§ 7104(a), 7105, 7111 (West 2002).

2.  The May 2008 motion alleging CUE in the June 1991 
decision is dismissed with prejudice.  38 U.S.C.A. §§ 
7104(a), 7105, 7111 (West 2002); 38 C.F.R. §§ 20.1401(a), 
20.1409(c) (2008).

3.  With respect to the claim of entitlement to a TDIU 
rating, the September 2001 Board decision fully granted the 
benefits sought on appeal.  There remains no justiciable case 
or controversy with respect to the claim of entitlement to a 
TDIU rating currently before the Board and the appeal is 
dismissed.  38 U.S.C.A. §§ 7104(a), 7105, 7111 (West 2002).

4.  The September 2001 decision that assigned an earlier 
effective date of September 17, 1992, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 310 (West 1970); 
5109A; 7111 (West 2002); 38 C.F.R. §§ 3.304(b) (1991); 
20.1400-20.1411 (2008). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The notice and duty to assist provisions of the law and 
regulations are not applicable to clear and unmistakable 
error (CUE) claims and motions.  Livesay v. Principi, 15 Vet. 
App. 165 (2001).  Thus, discussion of the notice and duty to 
assist provisions in this case is not required.  38 U.S.C.A. 
§§ 5109A(a), 7111(a) (West 2002); 38 C.F.R. §§ 20.1400-
20.1411 (2008).  

The Board has the authority to revise a prior Board decision 
on the grounds of CUE.  38 U.S.C.A. § 7111.  A claim 
requesting review under this statute may be filed at any time 
after the underlying decision is made.  

Under the provisions of 38 C.F.R. § 3.105(a) (2008), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and 
amended.

A determination that a prior decision involved CUE involves 
the following three-prong test:  (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator ( there must be more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  38 C.F.R. 
§ 20.1403(c).

Examples of situations that are not CUE are:  (1) changed 
diagnosis.  A new medical diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision.  (2) Duty 
to assist.  VA's failure to fulfill the duty to assist.  (3) 
Evaluation of evidence.  A disagreement as to how the facts 
were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does 
not include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).
CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  38 C.F.R. § 20.1403(a).

A valid claim of CUE requires more than a disagreement as to 
how the facts were weighed or evaluated.  Crippen v. Brown, 9 
Vet. App. 412 (1996).  Mere disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92 (1995).  A decision 
regarding CUE must be made on the basis of the law and 
evidence at the time of the decision at issue.

A motion for revision of a prior Board decision based on CUE 
must be in writing, and must be signed by the moving party or 
that party's representative.  The motion must include the 
name of the veteran; the name of the moving party, if other 
than the veteran; the applicable VA file number; and, the 
date of the Board decision to which the motion relates.  If 
the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with these requirements shall be dismissed without 
prejudice to re-filing.  38 C.F.R. § 20.1404(a).

The motion claiming CUE in a Board decision must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors, of fact or law in the Board decision, the 
legal or factual basis for such allegations, and an 
explanation of why the result would have been manifestly 
different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirements.  38 C.F.R. § 20.1404(b).  Motions which fail to 
comply with these requirements shall be dismissed without 
prejudice to refilling.  Disabled American Veterans v. Gober, 
234 F.3d 682 (Fed. Cir. 2000); 38 C.F.R. § 20.1404(b).

In May 2008, the Veteran filed a motion alleging CUE in June 
1991 and September 2001 Board decisions.  With respect to the 
June 1991 decision, he alleged that the Board erred in 
denying entitlement to a disability rating in excess of 30 
percent, and that because the July 1994 Board decision 
granted an earlier effective date of service connection for 
the heart disorder, the June 1991 decision could not be 
considered to be a final decision.  With respect to the 
September 2001 Board decision, the Veteran alleged that the 
decision erroneously determined that he was not entitlement 
to a permanent and total disability rating effective as of 
the date that service connection for his heart disorder 
became effective, on June 15, 1975.

In an April 2009 motion, the Veteran alleged that the July 
1994 Board decision failed to adjudicate the claim for 
service connection for a heart disorder that had been pending 
since July 1975.

Based upon these arguments, the Board finds that the motions 
adequately set forth an alleged specific error of fact or law 
in accordance with 38 C.F.R. § 20.1404(b).  Accordingly, the 
Board will proceed with an analysis of the Veteran's motions.

A.  Motions for Revision of June 1991 and July 1994 Board 
Decisions

First, with respect to the Veteran's May 2008 motion for 
revision of the June 1991 Board decision denying a disability 
rating in excess of 30 percent for a heart disorder on the 
grounds of clear and unmistakable error, while the Veteran 
has alleged a specific error of law, his motion must 
nevertheless be dismissed because the Board has already 
considered and denied this claim in a May 2002 decision.  
Once there is a final decision on a motion relating to a 
prior Board decision on an issue, that prior Board decision 
on that issue is no longer subject to revision on the grounds 
of clear and unmistakable error.  Subsequent motions relating 
to that prior Board decision on that issue shall be dismissed 
with prejudice.  38 C.F.R. § 20.1409(c); Disabled American 
Veterans (DAV) v. Gober, 234 F.3d 682 (Fed. Cir. 2000).  The 
Veteran's May 2008 CUE motion with respect to the June 1991 
Board decision is therefore dismissed with prejudice.  

The April 2009 motion for revision of the July 1994 Board 
decision must also be dismissed, although for different 
reasons.  Although the Veteran argues that the July 1994 
Board decision failed to adjudicate the claim for service 
connection for a heart disorder that had been pending since 
July 1975, the July 1994 Board decision determined that an 
earlier effective date of June 15, 1975, the day after the 
Veteran was separated from service, was warranted for the 
grant of service connection for a heart disorder.  That grant 
corrected the error related to the previously pending 
unadjudicated claim and represented a full grant of the 
benefits sought on appeal.  As the decision was a full grant 
of benefits, no controversy with respect to the appropriate 
effective date of service connection for a heart disorder 
remains.  The effective date cannot be earlier than the day 
after the Veteran's separation from service.  38 C.F.R. 
§ 3.400(a)(2).  Accordingly, the April 2009 motion for 
revision of the July 1994 Board decision is dismissed as 
there is no additional benefit which may be awarded and no 
controversy exists.

B.  Motion for Revision of the September 2001 Board Decision

The Veteran's May 2008 motion for revision of the September 
2001 Board decision alleged that the decision erroneously 
determined that he was not entitled to a permanent and total 
disability rating effective as of the date that service 
connection for his heart disorder became effective, on June 
15, 1975.

The September 2001 Board decision granted entitlement to a 
TDIU rating and an earlier effective date of September 17, 
1992, for the assignment of a 60 percent rating for the 
service-connected heart disorder.

Inasmuch as the Veteran argues that the award of a TDIU 
rating was clearly and unmistakably erroneous, his motion 
must be dismissed, for the same reason as the motion for 
revision of the July 1994 Board decision must be dismissed.  
The grant of a TDIU rating represented a full grant of the 
benefits sought on appeal.  As the decision was a full grant 
of benefits, no controversy with respect to the grant of a 
TDIU rating remains.  Accordingly, the May 2008 motion for 
revision of the September 2001 Board decision, as pertains to 
the award of a TDIU rating, is dismissed, as there is no 
additional benefit which may be awarded and no controversy 
exists.

To the extent that the Veteran disagrees with the effective 
date assigned for the award of the TDIU rating, the Board 
notes that the RO assigned the effective date for the award 
of the TDIU rating in an October 2001 rating decision.  As 
the Veteran has not raised a claim of entitlement to revision 
of the October 2001 rating decision based upon clear and 
unmistakable error in the assignment of the effective date of 
the award of the TDIU rating, the Board is without 
jurisdiction to address the issue of whether the effective 
date assigned for the TDIU rating was clearly and 
unmistakable erroneous.

The remaining issue on appeal is thus whether the September 
2001 rating decision was clearly and unmistakably erroneous 
in assigning an earlier effective date of September 17, 1992, 
for the award of a 60 percent disability rating for the 
Veteran's service-connected heart disorder.

Preliminarily, in a June 1991 decision, the Board determined 
that a disability rating in excess of 30 percent for a heart 
disorder was not warranted.  The Veteran did not appeal that 
decision and it became final.  38 C.F.R. § 20.1100 (2008).  A 
final Board decision is subject to revision on the basis of 
clear and unmistakable error.  38 C.F.R. § 20.1403.  A May 
2002 Board decision determined that the June 1991 Board 
decision that denied a disability rating in excess of 30 
percent for the service-connected heart disorder was not 
clearly and unmistakably erroneous.  Once there is a final 
decision on a motion relating to a prior Board decision on an 
issue, that prior Board decision on that issue is no longer 
subject to revision on the grounds of clear and unmistakable 
error.  Accordingly, the June 1991 decision is final, and an 
effective date earlier than the date of the June 1991 
decision may not be awarded for the assignment of a 60 
percent disability rating for the Veteran's heart disorder.

Under the laws and regulations extant at the time of the 
September 2001 decision and currently, the effective date for 
the grant of service connection based upon an original claim, 
a claim reopened after final disallowance, or a claim for 
increase is either the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise it will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  The 
effective date of increased compensation is the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year.  Otherwise, the effective date is the date of receipt 
of the claim for increase.  38 U.S.C.A. § 5110(b)(1) (West 
2002); 38 C.F.R. § 3.400(b) (2000 & 2008).  

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2000 & 2008).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2000 & 2008); Norris v. West, 12 
Vet. App. 413 (1999).

The provisions of 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim, provided also that the claim is received within 
one year after the increase.  In such cases, the Board must 
determine under the evidence of record the earliest date that 
the increased rating was ascertainable.  Hazan v. Gober, 10 
Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 
(1997); VAOPGCPREC 12-98, 63 Fed. Reg. 56705 (1998). 

Additionally, the regulatory criteria for rating 
cardiovascular disabilities in effect prior to January 12, 
1998, provided for a 60 percent rating under Diagnostic Code 
7005 following a typical history of acute coronary occlusion 
or thrombosis, or with a history of substantiated repeated 
anginal attacks, where more than light manual labor was not 
feasible.  38 C.F.R. § 4.104 (1991); 62 Fed. Reg. 65207-224 
(December 11, 1997).   

Following the final June 1991 Board decision, the Veteran 
submitted a claim for a disability rating in excess of 30 
percent for his heart disorder on July 23, 1991.  The RO 
denied that claim in an August 1991 decision and notified him 
of the decision by letters also dated in August 1991.  

The Veteran disagreed with the denial of his claim for an 
increased rating in  written statements received by VA in 
August and September 1991.  In those statements, the Veteran 
included lengthy arguments pertaining to the long-term denial 
of his claims for disability benefits, including his heart 
condition, back to the day following his discharge from 
service.  The Veteran argued that since being discharged from 
service, his disabilities, to include a heart condition, had 
rendered him permanently disabled and unemployable.  

In October 1991, the RO sent the Veteran a letter advising 
him of the need for medical evidence of an increase to 
support his claim for a higher rating for the service-
connected heart disability.  The RO advised that if such was 
not received within one year of the date of the letter, 
benefits could not be paid for any period prior to the date 
the requested evidence was received.   

The Veteran responded in a letter dated in October 1991, 
requesting that his claim be held in abeyance in order to 
obtain further medical evidence.  

Later in November 1991, the RO received a report of 
hospitalization for psychiatric disability that the Veteran 
requested be considered in connection with his claim of 
entitlement to unemployability benefits.  

On November 15, 1991, the Veteran submitted further 
statements pertinent to his account of cardiac history.  This 
was accompanied by a private report of hospitalization from 
June 7 to June 12, 1991, for neuropsychiatric complaints 
diagnosed as major depression and to rule out chronic 
paranoid schizophrenia.  The discharge diagnoses included 
those of abnormal ventricular hypertrophy without specific 
clinical findings or conclusions as to the severity of 
cardiac disability.  

In December 1991, the RO received a copy of a clinical 
psychologist's report that the Veteran was treated for 
schizoaffective disorder of the bipolar type and had periods 
of delusions regarding persecution by others as well as 
somatic-type delusions pertaining to the cardiovascular 
system and that his illness had been progressively more 
severe.  In a statement received on December 17, 1991, the 
Veteran requested his claim be reconsidered based on that 
medical statement.   

Other documentation contemporary to the time period after 
June 1991 reflects the Veteran's pursuit of an earlier 
effective date for the grant of service connection for 
cardiac disability (which was resolved in a manner fully 
favorable to the Veteran by a July 1994 Board decision).  

On December 22, 1992, the Veteran submitted a statement 
requesting maximum compensation for his heart disability.  In 
that statement, he referenced treatment by Dr. Nicholls, and 
included a form authorizing his release of medical records 
from Dr. Nicholls.  

In a statement signed on February 25, 1993, the Veteran again 
referenced Dr. Nicholls, stating that a report from that 
physician was attached.  The claims file reveals a report 
from Dr. Nicholls, showing evaluation of the Veteran on 
September 17, 1992.  The impressions included that of 
hypertrophic cardiomyopathy putting the Veteran at increased 
risk for sudden death due to arrhythmias and that the Veteran 
had syncopal episodes that might be related to arrhythmias 
from the illness.  Dr. Nicholls also opined that the Veteran 
was unable to perform any duties that required exertion due 
to his cardiac problems.   

On March 8, 1996, the Veteran again submitted a statement 
claiming entitlement to an increased evaluation for his 
service-connected cardiac disability.  In a December 1999 
decision, the Board assigned a 60 percent rating for the 
service-connected heart disability.  A January 2000 rating 
decision effectuated the December 1999 Board decision, 
assigning an effective date of March 8, 1996, for the award 
of the 60 percent rating.  

Although the RO determined that an effective date of March 8, 
1996, was warranted for the award of the 60 percent rating, 
the September 2001 Board decision determined that an increase 
in disability was first shown on September 17, 1992, 
entitling the Veteran to an earlier effective date of 
September 17, 1992.

The Board reasoned that although the Veteran had responded in 
August and September 1991 to the RO's August 1991 denial of 
his claim for an increased rating, a review of such 
statements reflected them to be merely a duplicate recitation 
of the Veteran's general, ongoing contention that the record 
shows him to have been permanently and totally disabled due 
to heart disability and a lack of vocational abilities.  

The Veteran, in such statements, did not point to any 
disagreement with any specific RO denial of entitlement to an 
evaluation in excess of 30 percent or identify any evidence 
or findings supportive of an increase.  38 C.F.R. § 20.201 
(2000).  In any case, in October 1991, the RO specifically 
advised the Veteran of the need for medical evidence to 
support his claim for an increase and that, if such was not 
received, no further action would be taken on his claims.  

The regulations provide that, generally, where evidence 
requested in connection with a claim for increase is not 
furnished within one year after the date of request, the 
claim will be considered abandoned and after the expiration 
of one year, further action will not be taken unless a new 
claim is received.  38 C.F.R. § 3.158(a) (2000).  Then, 
should the right to benefits be finally established, the 
award will not be authorized earlier than the date of filing 
the new claim.  

In the one year following the RO's October 1991 letter, the 
Veteran provided additional personal statements similar to 
those previously submitted and medical evidence pertinent to 
psychiatric disability.  He did not provide or otherwise 
identify medical evidence of increased cardiac manifestations 
as requested by the RO in that one-year period.  As such, his 
1991 claim for an increase must be considered to have been 
abandoned.  

In Servello v. Derwinski, 3 Vet. App. 196 (1992), the Court 
noted that the applicable statutory and regulatory 
provisions, properly construed, require the Board to look to 
all communications in the file that may be interpreted as 
applications for claims, formal and informal, for increased 
benefits and, then, to all other evidence of record to 
determine the earliest date as of which, within the year 
prior to the claim, the increase in disability was 
ascertainable.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 
3.400(o)(2), 3.155(a) (1999); Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).  

With this in mind, the Board determined that the Veteran had 
submitted an additional claim for an increased rating for his 
heart disorder on December 22, 1992.  On that date, the RO 
received a statement from the Veteran requesting maximum 
compensation for his heart disability.  With that claim, the 
Veteran submitted a letter from Dr. Nicholls indicating that 
Dr, Nicholls had evaluated the Veteran on September 17, 1992, 
and that Dr. Nicholls concluded on the basis of that 
evaluation that the Veteran was unable to perform any duties 
that required exertion due to his cardiac problems.  

VA's Schedule, as extant in 1992, provided for assignment of 
a 60 percent rating for heart disability where more than 
light manual labor was not feasible.  Based on consideration 
of Dr. Nicholls' September 17, 1992, statement, the Board 
determined that such criteria were met at the time of receipt 
of the Veteran's December 1992 claim, less than one year 
after the date of Dr. Nicholls' evaluation.  

Given that an increase in disability was demonstrated within 
the year prior to the filing of the claim for an increased 
rating, the Board determined that an earlier effective date 
of September 17, 1992, the date Dr. Nicholls examined the 
Veteran and found him to be precluded from exertional labor 
due to cardiac disability, was the proper effective date of 
the award of an increased rating.  38 C.F.R. § 3.400(o).  

The Board then determined that there was no basis for 
assignment of an effective date prior to that point, as even 
assuming arguendo, that the Veteran's July and August 1991 
claims for increase remained open and were not abandoned, the 
law specifically provided that the effective date of increase 
will be the later of the date entitlement is shown or the 
date of receipt of claim, or the first date as of which an 
increase in disability is factually ascertainable.

The September 17, 1992, evaluation date was later than the 
date of receipt of the Veteran's July and August 1991 claims 
and was the first date subsequent to the Board's June 1991 
decision that entitlement to a rating in excess of 30 percent 
was shown.  There was no medical evidence showing increased 
cardiac disability to have manifested in the interim between 
December 1991 (one year earlier than the date of receipt of 
the December 1992 claim for increase) and September 1992 (the 
date of Dr. Nicholls' evaluation) so as to support an 
effective date earlier than September 17, 1992 pursuant to 
38 C.F.R. § 3.400(o).  Therefore, there was no medical 
evidence that could have shown a factually ascertainable 
increase in disability subsequent prior to September 17, 
1992, and after the June 1991 Board decision.

Nor was there medical evidence showing that such increase was 
manifested prior to September 17, 1992, but after the June 
1991 final Board decision to support any pending claim for 
increase received in July and August 1991.  And, to the 
extent any increased disability in fact occurred more than 
one year prior to a pending claim for increase after the June 
1991 Board decision, the law provided that the increase was 
effective the date of claim.  38 U.S.C.A. 5110(b)(2); Harper 
v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); 
VAOPGCPREC 12-98 (1998).   

To the extent that the RO failed to act upon the Veteran's 
December 1992 authorization for the release of medical 
records from Dr. Nicholls, the failure to obtain treatment 
records dated earlier than September 17, 1992, cannot be held 
to be the basis of CUE, as a failure in the duty to assist 
cannot give rise to CUE; nor does it result in grave 
procedural error so as to vitiate the finality of a prior, 
final decision.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 
2002).  Therefore, any argument that CUE should be found 
based on a failure in the duty to assist is unavailing.   As 
the evidence does not show that the Veteran's heart disorder 
met the criteria for a 60 percent rating prior to September 
17, 2002, an effective date earlier than September 17, 2002, 
for the 60 percent rating was not warranted.  

In sum, the Veteran has not identified any specific finding 
or conclusion in the September 2001 Board decision that was 
undebatably erroneous.  The record does not reveal any kind 
of error of fact or law in the September 2001 Board decision 
that, when called to the attention of later reviewers, 
compels the conclusion to which reasonable minds could not 
differ that the result would have been manifestly different 
but for the error.  Thus, the criteria for a finding of CUE 
have not been met and the Veteran's motion to revise or 
reverse the September 2001 Board decision must be denied.


ORDER

The motion for revision of the July 1994 Board decision that 
granted an earlier effective date of service connection for a 
heart disorder is dismissed.  

The motion for revision of the June 1991 Board decision that 
denied entitlement to a disability rating in excess of 30 
percent for a heart disorder is dismissed.  

The motion for revision of the September 2001 Board that 
granted a TDIU rating is dismissed.  

The September 2001 Board decision that assigned an earlier 
effective date of September 17, 1992, was not clearly and 
unmistakably erroneous.  The appeal is denied. 



                       
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



